DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/10/2021, 07/15/2021 and 06/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.

Election/Restrictions
Applicant’s election without traverse of the black film and the method claims 12-19, 21 and 22 in the reply filed on 14 October 2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 October 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12-19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 12 and 19 recite various structural and optical variables (see surface roughness and reflectivity) – it is unclear as to metes and bounds since the values are dependent on the measurement standard and conditions which are not currently claimed. Claims 13-18 and 21-22 are dependent on claims 12 and 19 respectively thus inherit the same deficiencies.
Independent claims 12 and 19 recite the black pigment and a binder followed by a volume ratio range; however, the lower limit of the ratio is 0 - thus it is unclear as to metes and bounds of limitation since the 0 limit implies that the binder component is not present (see claim 17 which has a lower limit of 5 for the binder). For compact prosecution purposes, the claimed limitation has been construed as the binder being an optional component under BRI. Claims 13-16, 18 and 21-22 are dependent on claims 12 and 19 respectively thus inherit the same deficiencies.
Claims 12 and 19 recite three instances of “the maximum value” in lines 6-8 and 13-16 respectively – there is a lack of antecedent basis for these limitations.
Claim 13 recites “the range” in line 1 – there is a lack of antecedent basis for this limitation.
Claim 19 recites the component of a black pigment, a dispersion medium and a binder component followed by “as necessary” in lines 3-5 and a specific range for the volume ratio for the components  in line 9. It is unclear as to metes and bounds of the claimed invention since there is an ambiguity as to which component is present (what is the threshold for a component to be “necessary”?). For compact prosecution purposes, the claimed limitation has been construed as the component being an optional component under BRI.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (NPL – cited in the IDS).
	Claims 12-15 and 18: Sun discloses a low reflectivity film comprising a highly porous carbon pigment component, a surface roughness of less than 500 nm, a reflectivity of less than 0.19% in the range of about 400 to 650 nm and a transmission below 0.5% (abs, Figs 1-4, S1-S4, S5 with accompanying text). Further, Sun discloses “the thickness is about 10 mm, the transmittance could be ignored” (pp 9127) – thus meeting the claimed transmittance limitation. 
	Claim 16: Sun disclose a specific surface area greater than 940 m2/g (Fig 4 with accompanying text).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-19, 21 and 22 are also rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Nakazawa (JP-2006182818-A – a translation is provided and referenced from hereon).
	Notes: The disclosure of Sun is relied upon as set forth above. This rejection is provided to address the binder component being present and the manufacturing process.
Claims 12, 17 and 19: Sun discloses the claimed invention but does not explicitly disclose the claimed binder and pigment loading ratio and the process of making the laminate body. Sun disclose a process of coating a substrate with a binder and black pigment mixture (Fig S7 with accompanying text) but does not disclose the amount and the specific steps. In an analogous, Nakazawa discloses a process of making a carbon black matrix film via preparing a paint, coating a substrate and drying (abs, pp 3-6 and examples).  Further, Nakazawa discloses 2-20 % of porous carbon black having a surface area greater than 50 m2/g and 2-20% of a binder resin, a surface roughness of 6-8 nm and a thickness of 20 micron (Tables 1-3 with accompanying text) and the optimization the composition and process to gain the benefit of thickness control and enhanced shielding property (pp 6).  One of ordinary skill in the art would have recognized that applying the known coating synthesis technique and loading amounts of Nakazawa to the teachings of Sun would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of enhancing the thickness control and enhanced shielding property. 
Claims 12-19, 21 and 22: Sun and Nakazawa disclose the claimed reflectivity, surface roughness, thickness and specific surface area (see above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farrier discloses a study of the reflectivity based on the surface roughness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764